            Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 1 of 24


1    Patrick H. Dwyer, SBN 137743
     P.O. Box 1705, Penn Valley, CA 95946
2
     Tel: (530) 432-5407; Fax: (530) 432-9122
3    Email: pdwyer@pdwyerlaw.com
     Attorney for Plaintiffs Estate of Gabriel Strickland,
4    N.S., and Shawna Alexander
5
6                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
7
8
9                                               CASE NO.: 2:21-CV-000175-MCE-AC
      Estate of Gabriel Strickland, N.S., and
10
      Shawna Alexander,
11       Plaintiffs,                            PLAINTIFF’S OPPOSITION TO
                                                DEFENDANT NEVADA COUNTY’S
12    vs.                                       MOTION TO DISMISS
13
      Nevada County, California, et al.,        Date: March 25, 2021 (vacated)
14      Defendants.

15
16
17
18
19
20          Defendant Nevada County has filed a motion (ECF 14) under FRCP 12(b)(6)
21
     to dismiss Plaintiff’s Monell claims and certain state law claims (“Motion”).
22
     Plaintiffs submit this Opposition to Defendant’s Motion.
23
24
25
26
27
28
            Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 2 of 24


1
                                                    Table of Contents
2
3    I.     Introduction ..........................................................................................    1

4    II.    Applicable Law
5
            A.        Motions to Dismiss ...................................................................           2
6
            B.       Monell Claims ............................................................................        3
7
8    III.   The 4th and 12th Causes of Action are Properly Pleaded under Monell

9           A.       The Complaint Alleges a Single Instance that Proves
                     the Deliberate Indifference of Nevada County ........................                             5
10
11          B.       Plaintiffs Have Also Pleaded Multiple Instances
                     in Support of the 4TH and 12th Causes of Action ......................                            9
12
13          C.       Request for Judicial Notice of Recent Excessive Force by NCSO
                     Deputies Resulting in Death to Mentally Disturbed Person      12
14
     IV.    The 7th and 15th Causes of Action are Properly Pleaded under Monell
15
16          A.       The Complaint Alleges a Single Instance that Proves
                     the Deliberate Indifference of Nevada County ........................                             13
17
            B.       Plaintiff Has Pleaded Multiple Instances to
18
                     Support the 7TH and 15th Causes of Action ...............................                         16
19
     V.     State Law Claims
20
            A.       The Twentieth Cause of Action .................................................                   17
21
22          B.       The Twenty First Through Twenty Fourth Causes of Action                                           17

23   VI.    Defendant’s Failure to Answer or Otherwise
24          Plead to the 17th, 18th or 19th Causes of Action ...................................                       19

25   IV.    Conclusion .............................................................................................   20
26
27
28                                                                i
            Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 3 of 24


1                                               Table of Authorities
                                                                                                      Page
2
     United States Supreme Court
3
     Connick v. Thompson, 563 U.S. 51, 63-64 (2011) .................................. 5
4
5    Ashcroft v. Iqbal, 556 U.S. 662 (2009) ...................................................       2, 16

6    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ...........................                  2, 16
7    City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156 (1997) ............                     3
8
     Board of County Commissioners of Bryan County, Oklahoma v.
9          Brown, 520 U.S. 397 (1997) .........................................................       4
10
     City of Canton v. Harris, 489 U.S. 378 (1989) ....................................... 2n2, 4-5, 20
11
     City of Oklahoma v. Tuttle, 471 U.S. 808 (1985) ................................... 4
12
13   Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978) 2n1,

14   United States Courts of Appeal
15   AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631 (9th Cir. 2012) .                           3, 16
16
     Lee v. City of Los Angeles, 250 F.3d 668 (9th Cir. 2001) .....................                   3
17
     United States District Courts
18
19   Maric v. Alvarado, 2020WL949938 (E.D. Cal. 2020) at p. 6 ...............                         18

20   Varo v. Los Angeles County District Attorney’s Office,
             473 F. Supp. 3d 1066 (C.D. Cal. 2019) .......................................            3
21
22   Coleman v. Newsom, 424 F. Supp 3d (E.D. Cal. 2019) .........................                     15n9

23   Velasquez v. County of San Bernadino, 2018WL6061204
24           (C.D. Cal. 2018), at p. 2 ................................................................ 18

25   Coleman v. Wilson, 912 F Supp (E.D. Cal 1995) ................................... 15n9
26
27
28                                                           ii
             Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 4 of 24


1
     United States Statutes
2
3    42 U.S.C. § 1983 .........................................................................................   3, 4n3

4    Federal Rules of Civil Procedure
5
     Federal Rule of Civil Procedure 4 .....................................................................         19n10
6
     Federal Rule of Civil Procedure 12(b)(6) ................................................... 2, 5, 19n10
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                iii
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 5 of 24


1    I.       Introduction
2
              The basic facts of this case are not in dispute. On New Year’s Day 2020,
3
     Gabriel Strickland was walking through a quiet neighborhood in Grass Valley,
4
5    California with an Airsoft plastic BB gun that was clearly marked with the orange

6    tip as required by California law. The legislature passed this law so that law
7    enforcement would not confuse toy guns for real guns in such circumstances.
8
              Gabriel Strickland did not brandish the toy weapon and did not assault
9
     anyone with it. The officers and deputies that formulated the “Plan” (Complaint ¶
10
11   34) knew Gabriel and that he suffered with mental health issues. Even though

12   there was no urgency, the Plan failed to include well-known de-escalation
13
     techniques and/or to employ a mental health professional or negotiator. The Plan’s
14
     only tactic was to surround Gabriel with an overwhelming number of officers armed
15
16   with high-powered tactical weapons. The officers commenced their Plan by jumping

17   from their cars and shouting obscene demands to drop the gun. When Gabriel
18
     calmly explained that it was a toy gun (pointing to the marked tip), the officers
19
     proceeded with a full-scale tactical assault that ended with three bullets to Gabriel’s
20
     chest.
21
22            These facts could not paint a more clear picture of law enforcement officers

23   that had no idea how to handle such a simple situation. It is clear from the NCSO
24
     video that they had been highly trained in using lethal weapons and providing
25
     protective cover for each other. It is tragically obvious that they either had no
26
27   training in de-escalation and negotiation or they inexplicably ignored that training.

28                                               1
           Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 6 of 24


1    The facts also demonstrate the complete failure of their supervisors to modify the
2
     Plan, monitor the situation, or enforce policies on the use of lethal force.
3
            As shown below, the Supreme Court has made it very clear that a single
4
5    instance of the use of lethal force such as in this case, will support a Monell1 claim.

6    When the failure to train, supervise, and/or enforce constitutional policies on using
7    lethal force is “so obvious,”2 Monell’s “deliberate indifference” pleading requirement
8
     is satisfied.
9
     II.    Applicable Law
10
11          A.       Motions to Dismiss

12           In evaluating the sufficiency of a complaint, courts must accept all factual
13
     allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Iqbal”), citing Bell
14
     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Twombly”) . To survive a Rule
15
16   12(b)(6) motion, a complaint must articulate “enough facts to state a claim to relief

17   that is plausible on its face.” Twombly, 550 U.S. at 570. Although a pleading need
18
     not contain “detailed factual allegations,” it must contain “more than labels and
19
     conclusions” or “a formulaic recitation of the elements of a cause of action.”
20
     Twombly at 555. “A claim has facial plausibility when the plaintiff pleads factual
21
22   content that allows the court to draw the reasonable inference that the defendant is

23
24
            1
                 Monell v. New York City Dept. of Social Services, 436 U.S. 658
25   (1978)(“Monell”).
26          2
                 This term is quoted from the Supreme Court’s decision in the City of
27   Canton v. Harris, 489 U.S. 378, 390 (1989). See Conclusion, below, for full quote.

28                                              2
           Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 7 of 24


1    liable for the misconduct alleged” (Emphasis added). Iqbal at 678.
2
           To state a valid 42 U.S.C §1983 claim, Plaintiffs must plausibly allege that a
3
     person acting under color of state law deprived them of a federal constitutional or
4
5    statutory right. City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 180 (1997).

6          Although the Ninth Circuit recognized that the Iqbal and Twombly decisions
7    “heightened the traditionally lax pleading requirements for Monell claims, the
8
     standard is no stricter for Monell claims than for other allegations.” Varo v. Los
9
     Angeles County District Attorney’s Office, 473 F. Supp. 3d 1066, 1076 (C.D. Cal.
10
11   2019)(“Varo”), citing to AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637

12   (9th Cir. 2012).
13
           Most importantly, whether a “local government entity has displayed a policy
14
     of deliberate indifference is generally a question for the jury.” Varo at 1076, citing to
15
16   Lee v. City of Los Angeles, 250 F.3d 668, 682 (9th Cir. 2001).

17         B.     Monell Claims
18
           To state a claim against a municipality under §1983 pursuant to the holding
19
     in Monell, a plaintiff may not allege mere respondeat superior liability, but instead
20
     must allege facts that, if proven, will demonstrate the municipality’s acts or
21
22   omission as the cause of the constitutional harm as distinguished from the acts or

23   omissions of a municipal employee. There are three ways a plaintiff may
24
     successfully plead a Monell claim.
25
           First, the plaintiff can allege a single incident of harm that, if proved to have
26
27
28                                              3
           Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 8 of 24


1    occurred, will also prove the existence of the municipality’s unconstitutional policy.3
2
           Second, the plaintiff may allege two or more instances in which the acts or
3
     omissions of the municipality’s employees prove that the municipality has failed to
4
5    either have or enforce a constitutional policy or procedure, or failed to properly train

6    or supervise its employees in a constitutional policy or procedure, and that such
7    failure(s) caused the violation of plaintiff’s constitutional rights. See e.g., City of
8
     Oklahoma v. Tuttle, 471 U.S. 808, 824 (1985).
9
           Third, the Supreme Court in City of Canton v. Harris, 489 U.S. at 390,
10
11   recognized that there can be situations in which, even though there may not be an

12   express unconstitutional policy such as in the first manner of pleading discussed
13
     above, the subject matter of the policy area is “so obvious” a matter of constitutional
14
     concern for a municipality that the failure of a municipality to address it can be
15
16   deemed to constitute deliberate indifference to the rights of persons with whom

17   officers come into contact and a plaintiff need only allege a single instance to state a
18
     valid legal claim. Indeed, the Court used a failure to train example to make this
19
     very point:
20
           But it may happen that in light of the duties assigned to specific
21
           officers or employees the need for more or different training is so
22         obvious, and the inadequacy so likely to result in the violation of
           constitutional rights, that the policymakers of the city can reasonably
23         be said to have been deliberately indifferent to the need. In that event,
24
25         3
                   For example, a plaintiff can allege that he went to vote, but was told
     by the municipality that he had to pay a city poll tax to vote. If Plaintiff can prove
26
     that he had to pay the tax in order to vote, then he has proven the municipality’s
27   unconstitutional policy and the right to recover under 42 U.S.C. §1983.

28                                               4
            Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 9 of 24


1           the failure to provide proper training may fairly be said to represent a
            policy for which the city is responsible, and for which the city may be
2
            held liable if it actually causes injury. City of Canton at 390.
3
            Then in footnote 10, the Court presented the specific example of a
4
5    municipality giving guns to its law enforcement officers, but failing to train them in

6    the constitutional use of deadly force. This exception to the typical pleading of
7    multiple instances has been noted in subsequent Supreme Court decisions on
8
     Monell cases. See Connick v. Thompson, 563 U.S. 51, 63-64 (2011); Board of County
9
     Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 409 (1997).
10
11          As shown below, Plaintiffs have alleged facts sufficient to withstand

12   Defendants FRCP 12(b)(6) motion under both the second and third described forms
13
     of Monell pleading.
14
     III.   The 4th and 12th Causes of Action are Properly Pleaded under Monell
15
16          A.    The Complaint Alleges a Single Instance that Proves
                  the Deliberate Indifference of Nevada County
17
            Mental illness is not new and law enforcement has always had to know how
18
19   to act towards persons with mental disability when making detentions and arrests.

20   The above-cited Supreme Court decisions long ago put municipalities on notice that
21
     they would be liable under Monell if they did not adopt appropriate policies for the
22
     constitutional use of force and then train their law enforcement officers accordingly.
23
24   This obviously included the adoption of, and then training in, specific policies and

25   field practices for the mentally disabled. Thus, Nevada County cannot credibly
26   argue that it has not been on notice for decades that it would be held liable under
27
28                                              5
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 10 of 24


1    Monell in an action such as alleged in this lawsuit.
2
           Nevada County partially recognized its obvious constitutional obligation in
3
     its NCSO policy manuals. Complaint ¶ 70. However, Plaintiffs have alleged that
4
5    these policies failed to include the specific policies and practices necessary to safely

6    detain or arrest persons with mental illness; in particular, when and how to use
7    lethal force in such situations. More importantly, Plaintiffs allege that Nevada
8
     County never undertook any specific or adequate training for its NCSO deputies,
9
     never supervised its NCSO officers in this respect, and did not even enforce what
10
11   limited policies it had adopted. Complaint ¶ 70-71. These failures in the face of its

12   obvious constitutional obligations unequivocally demonstrate Nevada County’s
13
     deliberate indifference to the possible harm at the hands of police officers.
14
           The complaint alleges in considerable detail the events of the days preceding
15
16   the shooting of Gabriel Strickland. Complaint ¶¶ 24-31. In particular, it makes it

17   very clear that Gabriel Strickland suffered from serious mental illness and that this
18
     had been known to the Nevada County Sheriff Office for years. It further alleges
19
     that Gabriel was released from custody shortly before his death without any mental
20
     health evaluation or treatment and that he was in a state where he was simply
21
22   unable to support himself and unable to understand and reasonably respond to the

23   commands of law enforcement. Complaint ¶¶ 28-31.
24
            The Nevada County NCSO deputies and the GVPD officers who responded to
25
     the dispatch call knew who Gabriel Strickland was, that he had a serious mental
26
27   illness, and that he was not likely to respond to their commands as a normal person

28                                               6
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 11 of 24


1    would. Nonetheless, they neither called for any mental health professional to come
2
     to the scene nor did they even confer with one about how to approach Gabriel
3
     Strickland. Complaint ¶¶ 27-31, 32-35.
4
5          The allegations make clear that Gabriel Strickland was doing nothing wrong

6    – he was walking in a very quiet neighborhood with a clearly marked (orange-
7    tipped) airsoft rifle as allowed by law. Gabriel Strickland never brandished the toy
8
     gun, never assaulted anyone or even spoke with anyone, never trespassed onto
9
     private property, and did not breach the peace. Complaint ¶¶ 25-26, 36-37.
10
11         The Nevada County deputies and the Grass Valley officers obviously knew

12   that there was no urgency to the situation because they met, conferred, and
13
     formulated the Plan for about 15 minutes prior to confronting Gabriel. Complaint
14
     ¶¶ 27-31, 32-34.
15
16         The manner of how the incident unfolded was devoid of any action other than

17   that of military-style tactical assault even though there was no urgency to the
18
     situation. Gabriel Strickland could not escape and he was not doing anything other
19
     than standing on a quiet street with no one around. The NCSO deputies drove up
20
     to where Gabriel Strickland was standing near the street corner, jumped out of the
21
22   police cruiser and immediately began yelling “Drop the gun!”, “Drop the fucking

23   gun!” Gabriel told the officers that is just a BB gun. The officers yelled that they
24
     did not know whether that was true, and Gabriel told them to look at the orange
25
     tip. NCSO Deputy Tripp then said, “you could have painted that ...”. Gabriel
26
27   responded “I’m not doing anything wrong” and stood with the toy gun pointed to the

28                                              7
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 12 of 24


1    ground and did not brandish the weapon or threaten anyone. Complaint ¶¶ 39-48.
2
           The video of the incident shows that Gabriel was not in a normal state of
3
     mind and that the officers were just frightening and agitating him. The NCSO
4
5    deputies should have been trying to de-escalate the situation, but in fact, the

6    officers continue to do exactly the opposite for about nine minutes. The defendant
7    officers failed to call for any professional mental health or professional negotiation
8
     assistance, but instead, persisted in the tactical use of force. It is obvious from the
9
     video that the NCSO officers had no idea what they were doing and had never been
10
11   trained for how to detain or arrest a person with known mental health issues or

12   how to de-escalate the incident so that no one was hurt. Complaint ¶¶ 49-51.
13
           Instead, the deputies and officers followed the only training that they had
14
     received: the full-on use of force with tactical weapons as if this situation was
15
16   analogous to taking out a terrorist in Iraq. The result was painfully predictable –

17   three fatal shots at close range into Gabriel Strickland’s chest. Complaint ¶¶ 52-63.
18
           The Supreme Court’s recognition that a single occurrence could prove a
19
     municipality’s deliberate indifference to an obvious constitutional deficiency in its
20
     policies and procedures is frighteningly borne out by the events alleged in this case.
21
22   It was “so obvious” in this situation that a non-confrontational, de-escalation,

23   approach was required. And it is “so obvious” from Nevada County’s own, self-
24
     serving video that Gabriel Strickland was mentally incapable of responding to the
25
     threatening commands and overwhelming tactical lethal force deployed against
26
27   him. It is clear that the NCSO deputies and GVPD officers who responded to the

28                                              8
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 13 of 24


1    scene acted as they had been trained: with immediate use of military, tactical style
2
     force. No supervisor intervened to stop the tragedy and the Plan was executed
3
     against Gabriel. Accordingly, the Court should find that Plaintiffs have properly
4
5    pleaded a Monell claim against Nevada County for excessive use of force in the

6    Fourth and Twelfth Causes of Action.
7          B.     Plaintiffs Have Also Pleaded Multiple Instances
8                 in Support of the 4TH and 12th Causes of Action

9          Not only do Plaintiffs meet the single instance pleading standard, they also
10
     have pleaded additional instances in which NCSO deputies used overwhelming
11
     force when none was necessary and caused serious bodily harm to an arrestee. See
12
13   Complaint ¶ 74-76. Indeed, Defendant Nevada County’s FRCP 12(b)(6) motion is

14   based entirely upon the falsely-premised contention that the second and third
15   instances of excessive force pleaded are insufficiently similar to the primary
16
     allegation about Gabriel Strickland. See Defendant’s Memorandum in Support of
17
     Motion to Dismiss (“Memorandum”) at pp. 8-11.
18
19         A review of the factual allegations in Howie v. Nevada County, et al,

20   2:18-CV-03146-JAM-KJN (“Howie”), shows the weakness of Defendant’s
21
     comparison. First, in Howie there was not just one NCSO deputy that was guilty of
22
     excessive and totally unnecessary force as asserted by Defendant (Memorandum, p.
23
24   10:24-26), there were seven: Deputy Grizzle and six NCSO officers (Does 1-6) who

25   used outrageous physical force against Mr. Howie. Some of these six Doe
26   defendants may be the same as the NCSO defendants named in this action.
27
28                                             9
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 14 of 24


1          A review of the incident video4 shows Mr. Howie cooperating with NCSO
2
     Deputy Grizzell and Grass Valley Police Officer Herrerra (the arresting officer)
3
     entering the booking area at the Nevada County jail. Mr. Howie is handcuffed
4
5    behind his back and was asked to stand facing the wall, which he did.5 Then Mr.

6    Howie turned his head to one side and NCSO Deputy Grizzel jumped on top of him
7    and forced him over onto the floor, severely fracturing Howie’s right knee. Then
8
     NCSO jail officers Does 1-6 join in what is best described as totally unnecessary
9
     “pile on” of Mr. Howie, during which he was placed in hand and ankle shackles.
10
11   Unable to stand on his own, Mr. Howie was raised up by these peace officers, taken

12   to a holding cell, and then dumped onto a floor mat – all while still wrist and ankle
13
     shackled. Mr. Howie received no medical care the entire night, was placed into a
14
     wheel chair the next morning, was denied transport to the ER, wheeled out the
15
16   back door of the jail after lunch, lifted out of the wheel chair and placed on the curb

17   to fend for himself. Mr. Howie was ultimately transported to the ER by the Nevada
18
     County Fire Department. Howie Complaint ¶¶ 25-35.
19
           The factual allegations in Howie demonstrate the callous disregard of NCSO
20
21
22         4
                 This video was Exhibit 3 to the Howie complaint and is also the third
23   document in Plaintiffs’ accompanying Request for Judicial Notice.
           5
24                The Complaint in ¶ 74, alleges that Mr. Howie suffered from mental
     disability. This was unnecessary to allege in the Howie v. Nevada County case,
25   2:18-cv-03146-JAM-KJN, but it has been specifically alleged here and Plaintiffs can
     show that Mr. Howie’s mental disability was a factor in his turning his head
26
     slightly away from the wall which infuriated Deputy Grizzel, unleashing his
27   outrageous use of force.

28                                             10
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 15 of 24


1    deputies towards the mentally ill, the utter lack of training for NCSO deputies and
2
     jail officers when interacting with the mentally handicapped, and a clear pattern of
3
     using extraordinary excessive force against mentally ill detainees.
4
5          In addition to the Howie case, Plaintiffs’ alleged the criminal case of the

6    People v. Adam Grizzell, Nevada County Superior Court Case No. M18-001437
7    which involved an entirely separate incident where NCSO Grizzell slammed the
8
     head of an arrestee into a wall on June 27, 2018. Complaint ¶ 75. In the interim
9
     between smashing Mr. Howie into the ground on January 11, 2018 and June 27,
10
11   2018, Defendant Nevada County did not take any corrective measures, change any

12   use of force policies, and did not conduct any re-training on the use of force.
13
     Complaint ¶ 76.
14
           Finally, Plaintiffs allege the case of Peterson v. Nevada County, et al, E.D.
15
16   Cal. Case No. 2:19-cv-00949-JAM-EFB in the Complaint at ¶ 87. In that case, Mr.

17   Peterson, who was suffering from mental illness, had been released from Nevada
18
     County’s WBCF without examination or treatment just two days before the events
19
     in his complaint.6 Excessive force was used in the arrest process, injuring his leg
20
     and causing a MRSA infection that Defendants Nevada County and Wellpath failed
21
22
23         6
                  In fact, he had been to the county’s Behavioral Health Department and
24   Sierra Nevada Memorial Hospital earlier on the day of his arrest seeking mental
     health treatment, but he was denied any evaluation or care. Feeling desperate, he
25   faked a scene in the parking lot of Sierra Nevada Memorial Hospital just to be re-
     arrested and hopefully receive some mental health care at the county’s jail. These
26
     facts were not alleged in his complaint because they were not relevant to his injury
27   during arrest or the subsequent failure to treat his infection at the jail.

28                                             11
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 16 of 24


1    to treat, almost killing Mr. Peterson.
2
           These prior outrageous uses of excessive and unnecessary force against
3
     mentally ill or deficient arrestees provides sufficient multiple instances for pleading
4
5    the excessive force claims against Defendant County under Monell in the Fourth

6    and Twelfth Causes of Action.
7          C.     Requests for Judicial Notice of Recent Excessive Force by NCSO
8                 Deputies Resulting in Death to Mentally Disturbed Persons

9          Plaintiffs have requested the Court to take judicial notice of the incident
10
     video prepared and published by the NCSO which is the first document in Plaintiffs’
11
     accompanying Request for Judicial Notice (“Strickland Video”).7 This video shows
12
13   the incident in considerable detail and makes clear that this single instance is more

14   than sufficient to meet the Supreme Court’s test.
15         Since the Strickland shooting, Defendant Nevada County has continued to
16
     ignore its constitutional obligation to have adequate policies and/or to train its
17
     deputies about the use of force when detaining or arresting persons with mental
18
19   health problems. This resulted in the February 4, 2021, death of a young mother

20   (Ms. Crawford) who was shot to death by NCSO deputies in Alta Sierra, California.
21
     Plaintiffs request the Court to take judicial notice of the NCSO incident video which
22
     is the second document in Plaintiffs’ accompanying Request for Judicial Notice
23
24   (“Crawford Video”). If the Court decides that additional incidents should be

25   pleaded, this incident can be added in an amended complaint.
26
           7
27                The applicable law for taking judicial notice is set forth in the Request.

28                                             12
           Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 17 of 24


1           The Crawford video again shows the apparent absence of any training of the
2
     NCSO deputies in responding to someone with serious mental health issues. The
3
     deputies were notified in the dispatch call that the subject of interest was a mother
4
5    acting strangely. This should have alerted them that a careful approach and de-

6    escalation techniques would be necessary upon arrival at the scene. Further, they
7    should have been able to have NCSO dispatch notify a mental health professional or
8
     negotiator (either on staff or available by emergency telephone call) for assistance.8
9
     Finally, the deputies should have been properly trained for such a mental health
10
11   situation. This requires actual field training, not just the issuance of a policy

12   document. The result was predictable: an unnecessary death and traumatic shock
13
     to the victims’s young two children who watched the deputies shoot her in the back.
14
            If the Court is unwilling to allow Plaintiffs’ Fourth and Twelfth Causes of
15
16   action to proceed as alleged, Plaintiffs request leave to amend.

17   IV.    The 7th and 15th Causes of Action are Properly Pleaded under Monell
18
            A.    The Complaint Alleges a Single Instance that Proves
19                the Deliberate Indifference of Nevada County

20          Defendant bases its defense on two grounds. First, that the allegations are
21
     merely conclusory and second, that the allegations do not sufficiently identify the
22
     challenged policy or practice. Defendant’s Memorandum, p. 12:10-17. Second, the
23
24
25          8
                   Plaintiffs are informed since the filing of the Complaint that the NCSO
     has recognized its deficiency in this area and has created a “crises team” to respond
26
     to and assist with just such calls. Plaintiffs are investigating why this crisis team
27   was not called to the scene by the deputies or NCSO dispatch.

28                                             13
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 18 of 24


1    prior incidents alleged do not support the allegations. Both of these contentions are
2
     incorrect.
3
           Plaintiffs have alleged specific, detailed, and non-conclusory allegations
4
5    about the actual history of mental health evaluation and treatment for Gabriel

6    Strickland at the Nevada County jail, the failure of Defendant to do any mental
7    health evaluation, and the failure of Defendant to provide any mental health care
8
     for Gabriel Strickland during his incarceration between December 26 to 28, 2019.
9
     Complaint ¶¶ 27-29.
10
11         Further, the Complaint alleges very specific facts about how Gabriel

12   Strickland was released from custody on December 28 or 29th without Defendant
13
     Nevada County or its contract medical provider, Wellpath, providing any report
14
     about Gabriel Strickland’s mental health status to the Nevada County Probation
15
16   Department, the Nevada County District Attorney's Office, or the Nevada County

17   Superior Court. The allegations also point out that these county departments and
18
     the Superior Court are entirely reliant upon Defendant’s Nevada County’s Sheriff’s
19
     Office to prepare and transmit accurate reports of an inmate’s mental health so that
20
     the Probation Department, District Attorney and Public Defender can make
21
22   informed recommendations to the Superior Court about the release of Gabriel

23   Strickland. Complaint ¶¶ 30-31.
24
           Plaintiffs then make detailed allegations in the Seventh and Twelfth Causes
25
     of Action describing the specific constitutional deficiencies in Nevada County’s
26
27   policies and practices, the failure to train or supervise Nevada County NCSO and

28                                            14
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 19 of 24


1    Wellpath personnel in conducting mental health examinations and providing
2
     appropriate treatment, and then the specific consequences of these failures, with
3
     the resulting harm to Gabriel Strickland. Complaint ¶¶ 146-153; 224-231.
4
5          Plaintiffs’ allegations could not be more specific and less conclusory at the

6    pleading stage. These allegations paint a picture of a single instance of utter failure
7    by Nevada County to meets it obvious constitutional duty.9 Despite the fact, as
8
     alleged, that Gabriel Strickland was known to Defendant’s NCSO jail staff for years
9
     prior to December 2019, as having serious mental health issues, there was no
10
11   mental examination by a licensed medical professional. There was no treatment of

12   any kind. There was no report or evaluation prepared by the NCSO or its
13
     contractor, Wellpath. Complaint ¶ 28.
14
           At this juncture in the development of the constitutional obligation of
15
16   governments to provide mental health care to inmates, a single instance such as

17   presented by this action where the allegation is that there was no mental health
18
     care of any kind, not even an examination by a qualified physician, the deliberate
19
20
           9
21                The requirement that state and municipal governments provide
     mental health care to inmates under the Eight Amendment cannot be questioned.
22   In fact, some of the most detailed and extensive litigation in this area of law arose
     and has been prosecuted in the Eastern District Court of California for over 25
23
     years. See e.g., Coleman v. Wilson, 912 F Supp (E.D. Cal 1995) to the recent
24   Coleman v. Newsom, 424 F. Supp 3d (E.D. Cal. 2019). The allegations in this
     Complaint show how the failures of Defendant’s Nevada County Sheriff’s Office
25   Wayne Brown Correctional Facility are not only parallel to those in the Coleman
     cases, they are even worse. Defendant, and its contractor Wellpath, do not even
26
     provide the most basic component of mental health care – a mental health
27   evaluation by a licensed psychiatrist.

28                                             15
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 20 of 24


1    indifference requirement for a Monell claim should be satisfied.
2
           Plaintiffs’ allegations are factually specific, non-conclusory, and specifically
3
     identify the constitutionally deficient policies, practices, and procedures of
4
5    Defendant Nevada County as required under Iqbal at 678-679, Twombly at 555, or

6    AE ex rel. Hernandez v. County of Tulare, 666 F. 3d 631, 637 (9th Cir. 2012).
7          B.     Plaintiff Has Pleaded Multiple Instances to
8                 Support the 7TH and 15th Causes of Action

9          As discussed above, Plaintiffs have also alleged the cases of Mr. Howie,
10
     Complaint ¶ 74, and Mr. Peterson, Complaint ¶ 87, where these individuals with
11
     mental health disabilities were seriously injured by NCSO deputies and GVPD
12
13   officers in the course of their arrest and booking at the Defendant’s WBCF.

14         Although Plaintiffs did not allege in the Complaint a second instance where
15   an inmate at the Nevada County’s WBCF was not given a mental health
16
     examination or treatment prior to release, just like Gabriel Strickland, the further
17
     details of what happened to Mr. Peterson are substantially similar and can be
18
19   pleaded in an amended complaint if the Court finds that necessary.

20         Plaintiffs will be able to allege that Mr. Peterson was in custody at WBCF on
21
     or about September 2-3, 2018 and that his jail medical records show that he was
22
     having significant mental health problems that made him unable to cope or to
23
24   function on his own. However, rather than evaluate and treat Mr. Peterson, he was

25   released from custody and put out onto the streets. By September 5, 2018, his
26   mental health symptoms were so severe, he staged an incident in the parking lot of
27
28                                              16
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 21 of 24


1    Sierra Nevada Hospital to get himself arrested so he would not harm himself or
2
     another and possibly get some mental health care at WBCF.
3
           What happened to Mr. Peterson could easily have led to the use of lethal
4
5    force against him, just like it did with Gabriel Strickland. What prevented such a

6    tragedy was not the training of the responding officers, but Mr. Peterson’s
7    cognizance that he would be injured or even shot if he did not immediately tell the
8
     arresting officers that he was having a mental breakdown and that he wanted them
9
     to arrest him so he could get help.
10
11         In contract, Gabriel Strickland was released in such a diminished and

12   confused mental state that he was unable to understand the commands of the
13
     officers or why they could not see that he just had a toy gun. The officers had no
14
     training in how to de-escalate or handle the situation without using force, and
15
16   Gabriel’s tragic death resulted.

17         Since the filing of the Complaint, Plaintiffs have come into possession of a
18
     number of Nevada County records showing that Defendants Nevada County and
19
     Wellpath are seriously deficient in performing mental health evaluations and
20
     providing treatment at the WBCF. Inmates are not given even the most basic
21
22   mental health care and are routinely released without any treatment. There is a

23   clear pattern of failure by Nevada County and Wellpath in their constitutional
24
     obligations that is comparable, if not worse, than that shown in the Coleman v.
25
     Wilson line of cases discussed in note 9, supra.
26
27
28                                             17
          Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 22 of 24


1    V.    State Law Claims
2
           A.     The Twentieth Cause of Action
3
           Defendant challenges the Twentieth Cause of Action on the grounds that the
4
5    California Constitution, Article I, Sections 1 & 7 do not provide for a private right of

6    action. Although the Plaintiffs do not concede the correctness of the Defendant’s
7    legal argument in this regard because the law is still developing, Plaintiffs have no
8
     objection to removing the references to Section 1 & 7.
9
           Plaintiffs core allegations are more concerned with California Constitution,
10
11   Article I, Section 13. Notably, Defendant does not challenge Plaintiffs’ claims under

12   this section, thereby impliedly conceding that it states a good cause of action. In
13
     fact, the District Court has recently held that a plaintiff may bring a private right of
14
     action under Article I, Section. See e.g., Maric v. Alvarado, 2020WL949938 (E.D.
15
16   Cal. 2020) at p. 6; see also, Velasquez v. County of San Bernadino, 2018WL6061204

17   (C.D. Cal. 2018), at p. 2, where the district court discussed the prior disputed
18
     history of rulings on this question and found that the framers of the California
19
     Constitution “intended to incorporate those remedies provided at common law” for
20
     actions under Section 13.
21
22         If the Court so orders, Plaintiffs will remove any reference to Article I,

23   Sections 1 & 7, leaving Section 13 as the sole basis for the cause of action.
24
           B.     The Twenty First Through Twenty Fourth Causes of Action
25
           Defendant acknowledges that these causes of action properly plead vicarious
26
27   liability as the basis of liability for Defendant Nevada County. Memorandum at

28                                             18
           Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 23 of 24


1    15n2 and 16n3.
2
            Despite this fact, Defendant appears to challenge mis-perceived allegations of
3
     direct liability based upon Complaint ¶¶ 288, 295, 303, and 311. Memorandum at
4
5    p. 15-18. This is an incorrect reading of these paragraphs. Plaintiffs pleaded these

6    as foundation for the vicarious liability of Defendant. The operative paragraphs for
7    vicarious liability in the Complaint (¶¶ 289, 297, 305, and 313) govern the pleading
8
     of the respective cause of action as it concerns Defendant Nevada County.
9
            There is a clear and unambiguous pleading of vicarious liability under each of
10
11   these causes of action and there is no basis to dismiss any of them. However, if

12   Complaint 288, 295, 303, and 311 are confusing, they can be re-phased or deleted.
13
     VI.    Defendant’s Failure to Answer or Otherwise
14          Plead to the 17th, 18th or 19th Causes of Action
15          The Complaint also names Defendant Nevada County in the Seventeenth
16
     through Nineteenth Causes of Action. To date, no answer or responsive pleading
17
     has been filed by Defendant for these three causes of action.10 Thus, Defendant is in
18
19   default and Plaintiffs are filing a request for the clerk to enter a default, followed by

20   a motion for default judgment.
21
22
23
24
            10
                   The Defendant did file a purported "Joinder" (ECF 21) to Defendant
25   City of Grass Valley's FRCP 12(b)(6) motion (ECF 16) on February 26, 2021. The
     "Joinder" cites no supporting law and does not contain any explanation as to why
26
     Defendant has not answered or pleaded as required by FRCP 4 within 20 days of
27   the service of the Complaint.

28                                              19
           Case 2:21-cv-00175-MCE-AC Document 22 Filed 03/11/21 Page 24 of 24


1    IV.    Conclusion
2
            The Supreme Court’s observation in City of Canton about Monell is the most
3
     instructive statement of the applicable law in this case:
4
5            It may seem contrary to common sense to assert that a municipality
            will actually have a policy of not taking reasonable steps to train its
6           employees. But it may happen that in light of the duties assigned to
            specific officers or employees the need for more or different training is
7           so obvious, and the inadequacy so likely to result in the violation of
8           constitutional rights, that the policymakers of the city can reasonably
            be said to have been deliberately indifferent to the need.10 In that
9           event, the failure to provide proper training may fairly be said to
            represent a policy for which the city is responsible, and for which the
10
            city may be held liable if it actually causes injury. City of Canton at
11          390.

12          Based upon the Complaint’s allegations and the applicable law, this Court
13
     should let the jury decide if the Defendant has been deliberately indifferent as
14
     alleged in the Complaint. Accordingly, the Defendant’s motion to dismiss the 4th,
15
16   7th, 12th, and 15th causes of action should be denied. If the Court grants the motion

17   for any of the causes of action, Plaintiffs request leave to amend.
18
            All of the state law claims (nos. 20 to 24) are properly pleaded and should not
19
     be dismissed. However, if the Court so orders, Plaintiffs will amend to clarify the
20
     state law claims.
21
22
     Dated: March 11, 2021                   Respectfully,
23
24
                                             By: /s/_Patrick H. Dwyer
25                                           Patrick H. Dwyer, Counsel for Plaintiffs
26
27
28                                             20
